In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Bernstein, J.), dated December 19, 2001, which denied his motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
*510The plaintiff was a passenger in a livery cab owned and operated by the defendant. She was allegedly injured when she was dragged by the cab after closing her coat in the door while exiting. The Supreme Court denied the defendant’s motion for summary judgment dismissing the complaint, and we affirm.
In support of his motion for summary judgment, the defendant failed to demonstrate that under no view of the facts could he be found negligent in the happening of the accident (see generally Miller v Fernan, 73 NY2d 844, 846; Georges v Rajnarine, 277 AD2d 283, 284; Shahzaman v Green Bus Lines Co., 214 AD2d 722; Blye v Manhattan & Bronx Surface Tr. Operating Auth., 124 AD2d 106, affd 72 NY2d 888). Nor can it be determined, as a matter of law, that the plaintiff closing the door on her coat was an intervening act that was a superseding cause of her alleged injuries (see Gordon v Eastern Ry. Supply, 82 NY2d 555, 562; Kush v City of Buffalo, 59 NY2d 26, 33). Accordingly, the defendant’s motion for summary judgment was properly denied. Ritter, J.P., Altman, H. Miller and Cozier, JJ., concur.